Citation Nr: 0300221	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether the veteran's son, R., may be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to 
May 1962; he died in September 1964.  This case came 
before the Board of Veterans' Appeals (Board) on appeal 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that the veteran's son, R., was 
not entitled to recognition as a "helpless child" on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  The appellant, the mother of R., 
has been declared his representative.


FINDINGS OF FACT

1.  The veteran's son, R., was born on February [redacted], 1960.  

2.  There is no competent evidence of record showing that 
the veteran's son, R., was permanently incapable of 
self-support prior to attaining the age of 18 on February 
[redacted], 1978.  


CONCLUSION OF LAW

The veteran's son, R., may not be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen.  38 
U.S.C.A. §§ 101(4), 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.57, 3.356 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 1964 as a result of a 
service-connected disability.  The appellant has been 
awarded Dependency and Indemnity Compensation (DIC).  She 
contends that her son, R., should be included as a 
dependent on her DIC award as he became permanently 
incapable of self-support prior to reaching the age of 18 
years on February [redacted], 1978.  

Under VA regulations, a child of the veteran means an 
unmarried person who is either the veteran's legitimate 
child, a child legally adopted by the veteran prior to the 
age of 18, a stepchild who acquired that status before the 
age of 18 and who is a member of the veteran's household 
or was a member of the veteran's household at the time of 
the veteran's death or an illegitimate child; and (i) is 
under the age of 18 years; or (ii) who, before reaching 
the age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years 
and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course 
of instruction in an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a), 3.356 (2002).  

Records in the claims folder show that the veteran and the 
appellant had a child, R, on February [redacted], 1960.  Copies of 
military medical records from February 1960 to December 
1960 reveal that the appellant did not have complications 
during delivery and that the child, R., had a good cry and 
did not need oxygen in the delivery room.  Additional 
treatment records from April 1960 reveal that child, R., 
underwent a right inguinal hernioplasty when he was 
approximately 3 months old due to an irreducible inguinal 
hernia.  A May 1960 discharge report stated that there 
were no difficulties during surgery or postoperatively.  A 
December 1960 treatment record indicates that the child, 
R., was hospitalized and treated for acute tracheitis and 
hypochromic iron deficiency anemia.  The child was 
released after a few days in the hospital and there were 
no operations or therapeutic procedures performed.

Copies of R.'s school records from elementary school 
through high school show that R.'s IQ ranged from 82 to 73 
percent.  His high school records indicate that he did not 
graduate.

The appellant submitted letters and reports from Dr. R.D. 
Lynch, Dr. J. Zumstein, Dr. A. Newsome, Dr. T. Swanson, 
and therapist D. Adams, dated from May 1993 to January 
2001.  These reports and letters reveal that R. has 
diabetes, hypertension, chronic Eustachian tube 
dysfunction, schizophrenia, bipolar disorder, intermittent 
explosive disorder, and depressive disorder.  In a May 
1993 letter, Dr. R.D. Lynch stated that R. had a severe 
failure to learn despite his normal intelligence.  Dr. 
Lynch reported that after neurological testing, partial 
complex seizures were diagnosed.  In a January 2001 
letter, Dr. Zumstein stated that R. is permanently 
disabled and has disability due to bipolar disorder.  Dr. 
Zumstein reported that R.'s problems began at birth when 
he had hypoxemia while going through the birth canal.  Dr. 
Zumstein stated that R. had a severe learning disability 
and was not able to hold a job.  According to Dr. 
Zumstein, R.'s problems began before he turned 18.

Additionally, several friends and family members submitted 
statements in July 2000 indicating that R. had difficulty 
in school, was "slow," did not graduate from high school, 
and has not been able to hold a job for any length of 
time.

In a February 2002 statement, the appellant reported that 
the child, R., had two visits to the emergency room 
shortly after his birth due to strangulation of the 
hernia.  She states she was told at that time that this 
caused the oxygen to be cut off from the brain.  

After reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim that R. meets the criteria for a 
helpless child.  The veteran's son R. turned 18 years old 
on February [redacted], 1978.  While there are school records 
indicating poor performance during school and failure to 
graduate, there is no documentation in the school records 
showing a physical or mental disability.  Additionally, 
Dr. Zumstein reported that the child's disability resulted 
from hypoxemia while going through the birth canal.  
However, the records from the child's birth do not show 
any complications at the time of birth.  Both Dr. Zumstein 
and Dr. Lyon indicated that the child had a severe 
learning disability prior to age 18; however, there is no 
documentation of record that either physician treated the 
child prior to his 18th birthday.  Moreover, there is no 
indication of the basis of these opinions as it does not 
appear either physician reviewed the child's birth record 
or school records.  Furthermore, the private medical 
records and letters submitted are dated from 1993 to 2001, 
more than 15 years after the child's 18th birthday.  With 
the exception of military medical records dated from 
February to December 1960, there are no records of medical 
or psychological treatment prior to the child's 18th 
birthday.  Additionally, neither the appellant or family 
members nor friends state that the child was treated for 
any physical or mental disability prior to age 18.  

There is no competent medical evidence to support the 
conclusion that R. was permanently incapable of 
self-support prior to the age of 18.  Therefore, the Board 
concludes that the child, R., was not permanently 
incapable of self-support prior to age of 18 and may not 
be recognized as a helpless child of the veteran.  38 
C.F.R. §§ 3.57, 3.356 (2002).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) was 
enacted during the pendency of this claim.  It imposes 
requirements of notice and assistance on VA.  Although the 
VCAA had not been enacted when the appellant filed her 
claim, VA has complied with its requirements.

First there is no issue as to provision of the appropriate 
claim form or instructions for completing it.  See  38 
U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 3.150 
(2002).

When a substantially complete application is received, VA 
must tell the claimant what information and evidence is 
needed to substantiate the claim, and whether VA will 
attempt to obtain the information or evidence or it is the 
responsibility of the claimant.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In a June 2000 
letter, the RO notified the appellant of the specific 
evidence needed to support the claim, and that it was her 
responsibility to provide the information and evidence 
requested.  Furthermore, the Board notified the appellant 
of VA's responsibilities under the VCAA, provided the 
appellant gave the Board information about evidence she 
wanted VA to request for her.  She did not respond to the 
notice.

Assistance includes reasonable efforts to obtain records 
adequately identified and that the claimant authorizes VA 
to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2002); 38 
C.F.R. § 3.159(c) (2002).  Such records may include VA 
records and other records in the custody of a Federal 
department or agency and private medical records.  The 
appellant has provided private medical records and 
statements regarding the veteran's son.  She has provided 
relevant military medical records.  There is no indication 
that there are any pertinent records outstanding that 
should be requested.  Although the appellant has stated 
that the veteran's son receives supplemental security 
income (SSI), there is no reasonable possibility that such 
records would substantiate the claim, as the issue is not 
what the son's current physical or mental disabilities may 
be, but whether he was permanently incapable of self-
support prior to turning 18.

All reasonable assistance has been provided, and the 
appellant has not notified VA of any further pertinent 
records that should be obtained.  There has been 
compliance with the VCAA and its implementing regulations.  
The preponderance of the evidence is against the claim, 
and there is no reasonable doubt for application.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the appellant was advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate this claim by multiple supplemental 
statements of the case and letters. 


ORDER

Entitlement to recognition of R. as a helpless child of 
the veteran is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

